This is the second appearance of this case in this Court. See Mediterranean Corporation v. Pappas, 107 Fla. 876, 146 Sou. Rep. 106, 147 Sou. Rep. 270. The present appeal is from an interlocutory order by the Circuit Judge which granted a motion of Edgar L. Nash, defendant in the court below, to strike certain portions of complainant's amendment to the original bill of complaint. The order also denied motion for entry of a final decree in the case on the pleadings as framed. *Page 510 
In the companion case of Kurz v. Pappas, 116 Fla. 324, 156 Sou. Rep. 737, opinion filed June 25, 1934, will be found a statement of the law which is applicable to the present controversy. It would subserve no useful purpose to add to what has been stated in the opinion of Circuit Judge Hutchinson in the case of Kurz v. Pappas just referred to.
Upon the authority of the opinion in the case of Kurz v. Pappas, filed June 25, 1934, as amended by order of the Court entered June 29, 1934, it is considered, ordered and adjudged by the Supreme Court that the order appealed from in this case be and the same is hereby vacated without prejudice and the cause remanded for the entry of appropriate orders and decrees not inconsistent with the opinion which is referred to and adopted as a statement of the law of this case, one-half of the cost of this appeal to be taxed against the appellant and one-half of such cost to be taxed against the appellees.
It is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, and BUFORD, J. J., concur.